The State has filed a motion for rehearing in which it is insisted that if any error occurred in the paragraph of the charge quoted in our original opinion that it was against the State and therefore appellant had no just ground of complaint. We have given the matter our most careful consideration. If the second part of the paragraph quoted stood alone there would seem to be ground for the State's contention, but the *Page 521 
whole paragraph must be considered together, and that in connection with the entire charge. It must be remembered that the evidence is undisputed that McCullough had inflicted prior serious injuries on Lambert, the deceased, of which Black was in complete ignorance, being far removed from the scene where such injuries were inflicted, and having no part therein, and likewise, having no knowledge or information of the serious condition of Lambert at the time he — Black — committed the acts charged against him by the State. Under this state of facts the jury should have been made to clearly understand that if the cause of Lambert's death was alone from the injuries inflicted by McCullough, or if they entertained a reasonable doubt thereof Black should be acquitted of murder. Also, that if the injuries inflicted by McCullough would have ultimately caused Lambert to die, but the jury found from the evidence beyond a reasonable doubt that Black inflicted injuries on Lambert which hastened his death, or materially contributed to cause his death, then Black would be guilty of whatever offense the facts sustained. The views thus expressed are supported by the text in 22 Tex. Jur., Sec. 10, pages 391 and 392 and the authorities there collated. We do not discuss Black's intent as affecting the degree of his culpability for the trial court appears to have properly protected his legal rights in that regard. However, the case is so close upon the facts that the charge discussed in our original opinion may have confused the jury. We have been unable to satify our minds that it may not have done so, and hence we conclude that the State's motion for rehearing should be overruled, and it is so ordered.